

Exhibit 10.1


FIRST AMENDMENT TO OFFICE LEASE AGREEMENT




THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (“Amendment”) is made and entered
into as of the 4th day of October, 2017 (“Effective Date”), by and between PAR
Capital-Briargrove, LLC, a Texas limited liability company, successor in
interest to Briargrove Place, L.L.C., a Texas limited liability company, as
"Landlord" and Cambium Learning, Inc., a Delaware corporation, as "Tenant."


W I T N E S S E T H:


A.     WHEREAS, reference is made to that certain Office Lease Agreement dated
July 9, 2010, by and between Landlord and Tenant (the "Lease Agreement")
covering approximately 32,756 rentable square feet known as Suite 400, in an
office building located at 17855 Dallas Parkway, Dallas, Texas 75287, known as
"Briargrove Place" (“Building”).


B.     WHEREAS, on or about October 31, 2013, Landlord acquired the Project that
is the subject of the Lease Agreement, and succeeded to the rights, title and
interest of Briargrove Place, L.L.C., a Texas limited liability company.


C.    WHEREAS, Tenant desires to extend the Term of the Lease Agreement from the
current Expiration Date of December 31, 2018, for an additional three (3) years
pursuant to Exhibit G. of the Lease Agreement.


D.     WHEREAS, Landlord and Tenant desire to extend the Term of the Lease
Agreement and further amend the Lease Agreement as hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed by the respective parties hereto,
Landlord and Tenant do hereby agree as follows:


A.
Terms defined in the Lease Agreement. Except as otherwise defined herein,
capitalized terms shall have the meanings ascribed to them in the Lease
Agreement.



B.
Modifications. Except as otherwise set forth herein, effective as of the
Effective Date, the Lease Agreement is hereby amended as follows:



1.
Any and all references to “Landlord” shall mean PAR Capital-Briargrove, LLC.



2.
Article I. B. of the Lease Agreement, Landlord’s Address, is amended to provide
that Landlord’s address is:



PAR Capital-Briargrove, LLC
6012 W. Campus Circle Dr. S-210
Irving, TX 75063
Attention: Scott Ehley
Phone: (972) 421-1009
Fax: (972) 465-9910


3.
Article I. I. of the Lease Agreement, Expiration Date, is hereby amended to
provide that the Term of the Lease Agreement is hereby extended from January 1,
2019 to an Expiration Date of December 31, 2021 (“Extended Term”).



4.
In addition to any amounts due and owing under the Lease Agreement, Article I.
K. of the Lease Agreement, Basic Rent, is hereby amended to include the
following Rent schedule for the aforementioned Extended Term:

                                
    




--------------------------------------------------------------------------------




Months
Annual Rent
Monthly Rent
Rent Per Square Foot
 
 
 
 
01/01/2019 – 12/31/2019
$851,656.00
$70,971.33
$26.00+E
01/01/2020 – 12/31/2020
$868,034.00
$72,336.17
$26.50+E
01/01/2021 – 12/31/2021
$884,412.00
$73,701.00
$27.00+E

    
Basic Rent for the Premises for all periods prior to 01/01/2019 shall be as set
forth in the Lease Agreement.


5.
Article I. M. of the Lease Agreement, Base Year, is hereby amended to provide
that effective January 1, 2019, the Base Year for determination of Additional
Rent shall be calendar year 2017.    Accordingly, "Additional Rent", as that
term is set forth in Section 4.02, for a particular year (which is deemed for
this Section to include the partial first or last year of the Term, if such
first or last year is not a full year), means (a) Tenant's Proportionate Share
(but not less than zero) of the excess of Operating Costs for such year over
Operating Costs in the 2017 Base Year, (b) Tenant's Proportionate Share (but not
less than zero) of the excess of Real Estate Taxes for such year over Real
Estate Taxes in the 2017 Base Year, (c) Tenant's Proportionate Share of the
Additional Pass Through Costs for such year, and (d) Tenant's Proportionate
Share of Electrical Costs for such year.



6.
Tenant accepts the Premises in its current "As-Is" condition; provided however,
Landlord shall construct Tenant’s improvements and provide a construction
allowance in the amount of $135,000.00 (the "Construction Allowance"), which
shall be applied toward the entire cost of constructing Tenant’s improvements
(including design of the improvements and preparation of the working drawings,
costs of construction labor and materials, electrical usage during construction,
additional janitorial services, general tenant signage, and related taxes and
insurance costs, all of which costs are herein collectively called the "Total
Construction Costs"), as adjusted for any changes to the improvements, including
the cost of the space plans and working drawings. The Total Construction Costs
in excess of the Construction Allowance shall be paid by Tenant. The
Construction Allowance shall not be disbursed to Tenant in cash, but shall be
applied by Landlord to the payment of the Total Construction Costs, if, as, and
when the cost of constructing the improvements is actually incurred and paid by
Landlord; provided, however, if upon completion of Tenant’s improvements the
Construction Allowance exceeds the Total Construction Costs incurred, upon
receipt of written notice from Tenant that Tenant’s improvements are complete
and the amount of the Construction Allowance not applied to the Total
Construction Costs (the “Excess Allowance”), Landlord shall pay up to a maximum
of $18,000.00 of such Excess Allowance directly to Tenant, said Excess Allowance
to be paid within thirty (30) days of Landlord’s receipt of Tenant’s written
notice. Any part of the Construction Allowance not used or otherwise paid within
six (6) months following the Commencement Date shall be deemed forfeited with no
further obligation by Landlord with respect thereto.



7.
Landlord and Tenant agree and acknowledge that Tenant has one (1) remaining
option to extend the Term of the Lease Agreement for five (5) years pursuant to
Exhibit G. to the Lease Agreement.

 
C.
Landlord and Tenant hereby represent and certify that as of the Effective Date,
all obligations and conditions under the Lease Agreement have been performed to
date by Landlord or Tenant and have been satisfied free of defenses and setoffs,
including construction work in the Premises.



D.
The Lease Agreement and this Amendment constitute the entire understanding and
agreement between Landlord and Tenant regarding the subject matter thereof and
supersede all other prior written or oral understandings and agreements between
Landlord and Tenant with respect thereto and shall constitute but one
instrument. Except as provided herein, neither Landlord nor any of Landlord’s
agents or representatives have made any representation or premise, express or
implied, in connection with this Amendment.



E.
All other terms and conditions of the Lease Agreement are hereby ratified and
confirmed to the extent not inconsistent with the terms set forth in this
Amendment. In the event of a conflict between the provisions of this Amendment
and the Lease Agreement, the provisions of this Amendment shall control.







--------------------------------------------------------------------------------




F.
Tenant and Landlord each (i) warrant and represent to the other that no real
estate broker has been involved in the negotiation of this Amendment nor is owed
a commission in connection with this Amendment, other than Property Advisers
Realty, Inc., Landlord’s Broker, and (ii) agree to indemnify and hold harmless
the other party in connection with any claims for any commission asserted by any
other party. Landlord shall pay Landlord’s Broker a commission pursuant to a
separate agreement.



G.
This Amendment may be executed in any number of counterparts, any one of which
shall constitute an original and all counterparts being but one instrument.



EXCEPT AS EXPRESSLY AMENDED BY THIS AMENDMENT ALL OTHER TERMS AND CONDITIONS OF
THE SAID LEASE AGREEMENT REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.








[SIGNATURE PAGE TO FOLLOW]




--------------------------------------------------------------------------------









EXECUTED as of the date first written herein above.






LANDLORD: PAR CAPITAL-BRIARGROVE, LLC,
a Texas limited liability company
                
By: PAR Capital Partners, Inc.
a Texas corporation
Its: Managing Member




By: /s/ Gerard D. Reis                    


Name: Gerard D. Reis                
     
Title: President                    






TENANT: CAMBIUM LEARNING, INC.,
a Delaware corporation




By: /s/ Barbara Benson                


Name: Barbara Benson


Title: Chief Financial Officer


 

